Citation Nr: 1012851	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  03-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include an anxiety disorder and 
Major Depressive Disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, where the RO declined reopening the claim finding 
that no new and material evidence had been submitted.  The 
Veteran had a hearing before the Board in February 2006 and 
the transcript is of record.

The case was brought before the Board in September 2005 and 
May 2006, at which time it was remanded for additional 
development in accordance with VA's duty to assist.  In July 
2009, the Board reopened the claim and remanded it for 
further development.  The development has since been 
completed and the issue is once again before the Board for 
adjudication.  The Board has recharacterized the issue on 
appeal to include an anxiety disorder and Major Depressive 
disorder in accordance with the Veteran's most recent 
diagnosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further evidentiary development is warranted in this case.  
The evidence of record indicates that the Veteran may be in 
receipt of benefits from the Social Security Administration 
(SSA) related to his acquired psychiatric disorder.  

In a February 2006 Board hearing, the Veteran denied 
receiving SSA benefits.  However, in a November 2009 VA 
examination report, the examiner noted that the Veteran 
received Social Security benefits in 1994 and had not worked 
since that time.  Additionally, multiple 1999 VA treatment 
records show indications that the Veteran was in receipt of 
benefits.  In a June 1999 Income-Net Worth and Employment 
Statement, the Veteran listed monthly income from SSI 
(Supplemental Security Income). 

However, no records from the Social Security Administration 
have been associated with the claims file.  Based on the 
Veteran's 2006 testimony, this development was not 
previously requested.  Now, based on the 2009 examination 
report, it is unclear whether he is still receiving, at 
least, SSI.  The United States Court of Appeals for Veterans 
Claims (Court) has repeatedly held that when VA is on notice 
that there are Social Security Administration (SSA) records, 
it must obtain and consider them.  See Baker v. West, 11 
Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 
73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992).  Further, the Veterans Claims Assistance Act of 2000 
(VCAA) emphasizes the need for VA to obtain records from 
other Government agencies.  38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  Thus, the Board concludes the RO should 
attempt to obtain any relevant records, as the award of 
benefits was allegedly based on the condition now on appeal.   
See Goltz v. Sinskey, No. 2009-7039 (Fed. Cir. Jan. 4, 
2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the 
Social Security Administration a copy of 
any relevant disability determinations it 
has rendered for the Veteran and all 
records upon which the decisions were 
based, to include all records pertinent to 
the SSI claim made in the 1990's.  

2.  If and only if the Veteran's relevant 
SSA records are obtained, the entire 
claims file should then be forwarded to 
the November 2009 VA examiner (or other 
appropriate medical examiner) for review.  
After reviewing the complete record, 
including the additional SSA records, the 
examiner should indicate whether the prior 
opinion is changed in any respect as a 
result of the additional evidence.  

3.  The RO/AMC should then readjudicate 
the issue.  If the determination remains 
unfavorable to the Veteran, the RO/AMC 
should issue a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


